SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 33-19048-NY AMERICAN METAL & TECHNOLOGY, INC. (Exact Name of Small Business Issuer as specified in its charter) Delaware 22-2856171 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 633 W. 5th Street, 28th Floor Los Angeles, CA90071 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (213) 223-2321 Indicate by check mark whether the Issuer: (1) Has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports): Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x (2) Has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).r Yes x No As of March 31, 2010, there were 12,012,230 shares of Common Stock, $0.0001 par value per share issued and outstanding. 1 AMERICAN METAL & TECHNOLOGY, INC. TABLE OF CONTENTS FORM 10-Q PART I FINANCIAL INFORMATION Item Number Page Item 1. Financial Statements 3 Consolidated Balance Sheet as of March 31, 2010 (Unaudited)and December 31, 2009 (Audited) 3 Consolidated Statements of Income and Other Comprehensive Income for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 5 Notes to Financial Statements 6 - 17 Item 2. Management’s Discussion and Analysis of Financial Condition or Plan of Operation 18 Item 3. Qualitative and Quantitative Disclosures About Market Risk 24 Item 4T. Controls and Procedures 24 PART II OTHER INFORMATION 24 Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits and Reports on Form 8-K 25 Signatures
